DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 112 Remarks
The examiner notes that the terms “an in-display camera module” and “an image-processing unit” are not considered to invoke 35 U.S.C. 112(f) as they are in direct communication and disposed within sufficient structure as seen in at least claim 1, and similarly considered in other claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221).


In regards to claim 1, Yoon teaches a head-mounted device, comprising: 
	a plurality of front camera modules (See ¶0057, 0066, 0070 and 0082 in view of FIG. 2A and 2B wherein the plurality of front camera modules are taught as recognition cameras 211-1 and 211-2), comprising a first camera module and a second camera module respectively disposed at a left side and a right side of the head-mounted device (See ¶0057, 0066, 0070 and 0082 in view of FIG. 2A and 2B wherein the recognition cameras may be placed at the left and right side of the HMD); 
	a display device (See ¶0058 and 0061-0062 in view of FIG. 2A-2C wherein the display device is taught as the body part 223, as described a display module 160 is taught to be disposed on the body part, it is noted that the display module itself additionally comprises a left and right display 220 and 230); 
	an in-display camera module, disposed within a boundary of the display device (See ¶0057 and 0060 in view of FIG. 2A and 2C wherein an in-display camera module is taught as eye tracking cameras); and 
	an image-processing unit, being in communication connection with the plurality of front camera modules and the display device (See FIG. 3 in view of ¶0072); 
	wherein the first camera module and the second camera module face a front side of the head-mounted device (See FIG. 2A and 2B; also see FIG. 13B); 
	the display device and the in-display camera module face a user side of the head-mounted device (See FIG. 2A-2C, this is taken in view of at least ¶0150-0151 and 0154 wherein the display may generate image data towards the user-side; also see FIG. 13B); 
	the front side of the head-mounted device is an opposite side of the user side of the head-mounted device (See FIG. 2A-2C; also see FIG. 13B).

In regards to claim 2, Yoon teaches the head-mounted device according to claim 1, further comprising two viewing lens elements disposed on a user side of the display device (See FIG. 2A-2C; also see FIG. 13B).

In regards to claim 12, Yoon teaches the head-mounted device according to claim 2, wherein the in-display camera module comprises at least two inside cameras (See ¶0066-0067 and FIG. 2A).

In regards to claim 17, Yoon teaches the head-mounted device according to claim 12, wherein the in-display camera module further comprises an eye tracking camera (See ¶0066-0067 in view of FIG. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Kitain et al. (“Kitain”) (U.S. PG Publication No. 2019/0392639).

In regards to claim 3, Yoon teaches the head-mounted device according to claim 2, wherein the plurality of front camera modules further comprising a third camera module disposed between the first camera module and the second camera module (See ¶0148-0151 in view of FIG. 13A wherein a distance measuring [depth] camera 1315 is between where the left and right cameras would be; this may also be seen in FIG. 2A in view of ¶0057 and 0066 with photographing camera 213).
	Yoon, however, fails to teach a maximum field of view of the third camera module is smaller than a maximum field of view of the first camera module and a maximum field of view of the second camera module.
	In a similar endeavor Kitain teaches a maximum field of view of the third camera module is smaller than a maximum field of view of the first camera module and a maximum field of view of the second camera module (See ¶0043 wherein for example additional cameras may be used to provide a wider field of view than that of the depth camera system in an HMD device by merging real-world imagery received from the various cameras and present it to the user).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kitain into Yoon because it allows for the provision of a relatively wide FOV of world imagery to a user as described in ¶0043, through at least the use of various cameras.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Kitain et al. (“Kitain”) (U.S. PG Publication No. 2019/0392639) and Hochman et al. (“Hoch”) (U.S. PG Publication No. 2022/0076037).

In regards to claim 4, Yoon fails to teach the head-mounted device according to claim 3, wherein the maximum field of view of the first camera module is larger than 100 degrees, and the maximum field of view of the third camera module is smaller than 50 degrees.
	In a similar endeavor Hoch teaches wherein the maximum field of view of the first camera module is larger than 100 degrees, and the maximum field of view of the third camera module is smaller than 50 degrees (See ¶0158).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hoch into Yoon because it allows for the use of a plurality of varied-angled field of view cameras to image data from which one may act as a main or primary camera with the help of auxiliary cameras as seen in at least ¶0158, thus providing better context for an imaging system.

In regards to claim 5, Yoon teaches the head-mounted device according to claim 4, wherein the maximum field of view of the second camera module ranges between the maximum field of view of the first camera module and the maximum field of view of the third camera module.
	In a similar endeavor Hoch teaches wherein the maximum field of view of the second camera module ranges between the maximum field of view of the first camera module and the maximum field of view of the third camera module (See ¶0158).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hoch into Yoon because it allows for the use of a plurality of varied-angled field of view cameras to image data from which one may act as a main or primary camera with the help of auxiliary cameras as seen in at least ¶0158, thus providing better context for an imaging system.

Claim(s) 6, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Shin (U.S. PG Publication No. 2018/0054611).

In regards to claim 6, Yoon fails to teach the head-mounted device according to claim 2, wherein the display device is configured to display images captured by the plurality of front camera modules.
	In a similar endeavor Shin teaches wherein the display device is configured to display images captured by the plurality of front camera modules (See ¶0056 in view of FIG. 1).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Shin into Yoon because it allows for a smooth transition between a virtual reality mode and a live-view mode [with the additional option of augmented reality by adding image data onto the live-view mode] as described and seen in ¶0056 and FIG. 1.

In regards to claim 25, Yoon teaches a head-mounted device, comprising: 
	at least one front camera module (See ¶0057, 0066, 0070 and 0082 in view of FIG. 2A and 2B wherein the plurality of front camera modules are taught as recognition cameras 211-1 and 211-2); 
	a display device (See ¶0058 and 0061-0062 in view of FIG. 2A-2C wherein the display device is taught as the body part 223, as described a display module 160 is taught to be disposed on the body part, it is noted that the display module itself additionally comprises a left and right display 220 and 230); 
	two viewing lens elements (See FIG. 2A-2C and 12-13B); 
	an in-display camera module, disposed within a boundary of the display device (See ¶0057 and 0060 in view of FIG. 2A and 2C wherein an in-display camera module is taught as eye tracking cameras); and 
	an image-processing unit, being in communication connection with the at least one front camera module and the display device (See FIG. 3 in view of ¶0072); 
	wherein the at least one front camera module faces a front side of the head-mounted device (See FIG. 2A and 2B; also see FIG. 13B), and 
	the display device, the in-display camera module and the viewing lens elements face a user side of the head-mounted device; 
	the front side of the head-mounted device is an opposite side of the user side of the head-mounted device.
	Yoon, however, fails to teach the display device is configured to display images captured by the at least one front camera module.
	In a similar endeavor Shin teaches the display device is configured to display images captured by the at least one front camera module (See ¶0056 in view of FIG. 1).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Shin into Yoon because it allows for a smooth transition between a virtual reality mode and a live-view mode [with the additional option of augmented reality by adding image data onto the live-view mode] as described and seen in ¶0056 and FIG. 1.

In regards to claim 26, Yoon teaches the head-mounted device according to claim 25, wherein the in-display camera module comprises two eye tracking cameras (See ¶0057 and 0060 in view of FIG. 2A and 2C wherein an in-display camera module is taught as eye tracking cameras).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Gamadia et al. (“Gamadia”) (U.S. Patent No. 11,082,606).

In regards to claim 7, Yoon fails to teach the head-mounted device according to claim 2, further comprising a lens actuator coupled to the viewing lens elements, and the viewing lens elements are independently movable by the lens actuator.
	In a similar endeavor Gamadia teaches further comprising a lens actuator coupled to the viewing lens elements, and the viewing lens elements are independently movable by the lens actuator (See col. 4, li. 36-47).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Gamadia into Yoon because it allows for the movement of the lens such that a shift in the optical path from the lens to the sensor may be changed either in the horizontal plane or the picture plane as described in col. 4, li. 36-47.

In regards to claim 8, Yoon fails to teach the head-mounted device according to claim 7, wherein the viewing lens elements are movable by the lens actuator along at least two axes.
	In a similar endeavor Gamadia teaches wherein the viewing lens elements are movable by the lens actuator along at least two axes (See col. 4, li. 36-47).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Gamadia into Yoon because it allows for the movement of the lens such that a shift in the optical path from the lens to the sensor may be changed either in the horizontal plane or the picture plane as described in col. 4, li. 36-47.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Jacobs et al. (“Jacobs”) (U.S. Patent No. 11,204,504).

In regards to claim 9, Yoon fails to teach the head-mounted device according to claim 2, wherein the viewing lens elements comprise two Fresnel lens elements respectively disposed on the left side and the right side of the head-mounted device.
	In a similar endeavor Jacobs teaches wherein the viewing lens elements comprise two Fresnel lens elements respectively disposed on the left side and the right side of the head-mounted device (See col. 3, li. 50-65).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Jacobs into Yoon because it allows for the use of various optical lens elements as described in col. 3, li. 50-65, thus providing for an adaptive system.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Kress et al. (“Kress”) (U.S. PG Publication No. 2021/0405255).

In regards to claim 10, Yoon fails to teach the head-mounted device according to claim 2, wherein the viewing lens elements comprise two metalens elements respectively disposed on the left side and the right side of the head-mounted device.
	In a similar endeavor Kress teaches wherein the viewing lens elements comprise two metalens elements respectively disposed on the left side and the right side of the head-mounted device (See ¶0117).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kress into Yoon because it allows for varying polarization states as described in ¶0117, thus has the advantage of providing different imaging data to either eye of the user.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Park et al. (“Park”) (U.S. PG Publication No. 2019/0220343).

In regards to claim 11, Yoon fails to teach the head-mounted device according to claim 2, wherein the display device comprises a curved screen.
	In a similar endeavor Park teaches wherein the display device comprises a curved screen (See ¶0044).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Park into Yoon because it allows for the use of a variety of types of display systems to be used, including those with a curved display and curvature as described in ¶0044.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221).

In regards to claim 13, Yoon fails to explicitly teach the head-mounted device according to claim 12, wherein the inside cameras comprise two hole-punch camera modules symmetrically disposed at a left side and a right side of the display device.
	However, as seen in ¶0066-0067 and FIG. 2A, both eye tracking cameras are substantially symmetrically placed from the center, and thus directed towards a left and right eye for eye tracking. It is obvious to one of ordinary skill in the art to have each of these cameras in the form of hole-punch cameras as this would reduce distractions to the user of the HMD, especially with cameras so close to and directed towards their eyes.
	Therefore with such considerations, Yoon teaches wherein the inside cameras comprise two hole-punch camera modules symmetrically disposed at a left side and a right side of the display device (See ¶0066-0067 and FIG. 2A).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate Yoon’s own teachings because it allows for a smooth surface along the HMD and lowered distraction of hole-punch style cameras, especially those created with the purpose of eye tracking so near the user’s own eyes.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Kim et al. (“Kim”) (U.S. PG Publication No. 2021/0368081).

In regards to claim 14, Yoon fails to teach the head-mounted device according to claim 12, wherein the inside cameras comprise two under display camera modules.
	In a similar endeavor Kim teaches wherein the inside cameras comprise two under display camera modules (See ¶0004 and 0029).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kim into Yoon because it allows for an electronic device to obtain image data using light passing through the display panel and a lens of the camera module as described in ¶0004.

In regards to claim 15, Yoon fails to teach the head-mounted device according to claim 14, wherein the two under display camera modules are respectively disposed near central areas of the viewing lens elements.
	However, Kim does show in ¶0004 and 0029 that under-display cameras may be used so that an electronics device, such as an HMD, may obtain image data using light passing through the display panel and a lens of the camera module, this may be combined together with Yoon’s teaching of relative placement of such cameras near central areas of the HMD as seen in FIG. 2A with regards to the eye-tracking cameras. It is obvious to one of ordinary skill in the art to incorporate the two teachings as it allows for proper camera placement for eye tracking under Yoon’s teachings while providing for proper lighting as described by Kim.
	Therefore together Yoon and Kim teach wherein the two under display camera modules are respectively disposed near central areas of the viewing lens elements (See FIG. 2A of Yoon in view of ¶0004 and 0029 of Kim).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kim into Yoon because it allows for an electronic device to obtain image data using light passing through the display panel and a lens of the camera module as described in ¶0004, additionally it allows placement such that eye tracking may be enabled.

Claim(s) 16, 18, 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Castañeda et al. (“Castañeda”) (U.S. PG Publication No. 2021/0365535).

In regards to claim 16, Yoon teaches the head-mounted device according to claim 12, the in-display camera module further comprises at least one infrared illuminator (See ¶0060 wherein illumination devices 242 may use infrared wavelengths in order to increase accuracy of cameras including at least eye tracking cameras).
	Yoon, however, fails to teach wherein the inside cameras comprise two infrared camera modules.
	In a similar endeavor Castañeda teaches wherein the inside cameras comprise two infrared camera modules (See ¶0079, 0087, 0090 and 0092-0093).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Castañeda into Yoon because it allows for various locations and orientations of sensors on the device as described in at least ¶0094, thus providing adaptability to the system in providing various locations of coverage on the device.

In regards to claim 18, Yoon teaches A head-mounted device, comprising: 
	a plurality of front camera modules (See ¶0057, 0066, 0070 and 0082 in view of FIG. 2A and 2B wherein the plurality of front camera modules are taught as recognition cameras 211-1 and 211-2), comprising a first camera module and a second camera module respectively disposed at two ends of the head-mounted device (See ¶0057, 0066, 0070 and 0082 in view of FIG. 2A and 2B wherein the recognition cameras may be placed at the left and right side of the HMD); 
	a depth sensing module (See ¶0148-0151 in view of FIG. 13A wherein a distance measuring [depth] camera 1315 is between where the left and right cameras would be; this may also be seen in FIG. 2A in view of ¶0057 and 0066 with photographing camera 213), comprising an infrared illuminator (See ¶0060 wherein illumination devices 242 may use infrared wavelengths in order to increase accuracy of cameras including at least eye tracking cameras); 
	a display device (See ¶0058 and 0061-0062 in view of FIG. 2A-2C wherein the display device is taught as the body part 223, as described a display module 160 is taught to be disposed on the body part, it is noted that the display module itself additionally comprises a left and right display 220 and 230); 
	an in-display camera module, disposed within a boundary of the display device (See ¶0057 and 0060 in view of FIG. 2A and 2C wherein an in-display camera module is taught as eye tracking cameras); and 
	an image-processing unit, being in communication connection with the plurality of front camera modules, the depth sensing module and the display device (See FIG. 3 in view of ¶0072); 
	wherein the first camera module and the second camera module face a front side of the head-mounted device (See FIG. 2A and 2B; also see FIG. 13B), 
	the display device and the in-display camera module face a user side of the head-mounted device (See FIG. 2A-2C, this is taken in view of at least ¶0150-0151 and 0154 wherein the display may generate image data towards the user-side; also see FIG. 13B); 
	the front side of the head-mounted device is an opposite side of the user side of the head-mounted device.
	Yoon, however, fails to teach comprising an infrared camera module.
	In a similar endeavor Castañeda teaches comprising an infrared camera module (See ¶0079, 0087, 0090 and 0092-0093).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Castañeda into Yoon because it allows for various locations and orientations of sensors on the device as described in at least ¶0094, thus providing adaptability to the system in providing various locations of coverage on the device.

In regards to claim 20, Yoon teaches the head-mounted device according to claim 18, wherein the display device comprises a light-passable display device (See FIG. 12-14).

In regards to claim 21, Yoon teaches the head-mounted device according to claim 18, wherein the in-display camera module comprises at least two inside cameras respectively disposed at two ends of the display device (See ¶0057, 0066, 0070 and 0082 in view of FIG. 2A and 2B wherein the recognition cameras may be placed at the left and right side of the HMD).

In regards to claim 22, Yoon teaches the head-mounted device according to claim 18, further comprising two viewing lens elements disposed on a user side of the display device (See ¶0062-0065 in view of FIG. 12-14).

In regards to claim 24, Yoon teaches the head-mounted device according to claim 18, wherein the in-display camera module comprises two inside cameras (See ¶0066-0067 and FIG. 2A) and two infrared illuminators (See ¶0060 wherein illumination devices 242 may use infrared wavelengths in order to increase accuracy of cameras including at least eye tracking cameras), and the in-display camera module comprises an eye tracking function.
	Yoon, however, fails to teach the inside cameras comprise two infrared camera modules.
	In a similar endeavor Castañeda teaches the inside cameras comprise two infrared camera modules (See ¶0079, 0087, 0090 and 0092-0093).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Castañeda into Yoon because it allows for various locations and orientations of sensors on the device as described in at least ¶0094, thus providing adaptability to the system in providing various locations of coverage on the device.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Castañeda et al. (“Castañeda”) (U.S. PG Publication No. 2021/0365535) and Hochman et al. (“Hoch”) (U.S. PG Publication No. 2022/0076037).

In regards to claim 19, Yoon fails to teach the head-mounted device according to claim 18, wherein at least one of the plurality of front camera modules has a maximum field of view larger than 100 degrees.
	In a similar endeavor Hoch teaches wherein at least one of the plurality of front camera modules has a maximum field of view larger than 100 degrees (See ¶0158).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hoch into Yoon because it allows for the use of a plurality of varied-angled field of view cameras to image data from which one may act as a main or primary camera with the help of auxiliary cameras as seen in at least ¶0158, thus providing better context for an imaging system.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Castañeda et al. (“Castañeda”) (U.S. PG Publication No. 2021/0365535) and Gamadia et al. (“Gamadia”) (U.S. Patent No. 11,082,606).

In regards to claim 23, Yoon fails to teach the head-mounted device according to claim 22, further comprising a lens actuator coupled to the viewing lens elements, and the viewing lens elements are independently movable by the lens actuator.
	In a similar endeavor Gamadia teaches further comprising a lens actuator coupled to the viewing lens elements, and the viewing lens elements are independently movable by the lens actuator (See col. 4, li. 36-47).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Gamadia into Yoon because it allows for the movement of the lens such that a shift in the optical path from the lens to the sensor may be changed either in the horizontal plane or the picture plane as described in col. 4, li. 36-47.

Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Shin (U.S. PG Publication No. 2018/0054611) and Kim et al. (“Kim”) (U.S. PG Publication No. 2021/0368081).

In regards to claim 27, Yoon fails to teach the head-mounted device according to claim 26, wherein the eye tracking cameras comprises two under display camera modules.
	In a similar endeavor Kim teaches wherein the eye tracking cameras comprises two under display camera modules (See ¶0004 and 0029).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kim into Yoon because it allows for an electronic device to obtain image data using light passing through the display panel and a lens of the camera module as described in ¶0004.

In regards to claim 28, Yoon fails to teach the head-mounted device according to claim 27, wherein the under display camera modules are respectively disposed near central areas of the viewing lens elements.
	However, Kim does show in ¶0004 and 0029 that under-display cameras may be used so that an electronics device, such as an HMD, may obtain image data using light passing through the display panel and a lens of the camera module, this may be combined together with Yoon’s teaching of relative placement of such cameras near central areas of the HMD as seen in FIG. 2A with regards to the eye-tracking cameras. It is obvious to one of ordinary skill in the art to incorporate the two teachings as it allows for proper camera placement for eye tracking under Yoon’s teachings while providing for proper lighting as described by Kim. 
	Therefore together Yoon and Kim teach wherein the under display camera modules are respectively disposed near central areas of the viewing lens elements (See FIG. 2A of Yoon in view of ¶0004 and 0029 of Kim).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kim into Yoon because it allows for an electronic device to obtain image data using light passing through the display panel and a lens of the camera module as described in ¶0004, additionally it allows placement such that eye tracking may be enabled.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Shin (U.S. PG Publication No. 2018/0054611) and Castañeda et al. (“Castañeda”) (U.S. PG Publication No. 2021/0365535).

In regards to claim 29, Yoon teaches the head-mounted device according to claim 26, the in-display camera module further comprises at least one infrared illuminator (See ¶0060 wherein illumination devices 242 may use infrared wavelengths in order to increase accuracy of cameras including at least eye tracking cameras).
	Yoon, however, fails to teach wherein the eye tracking cameras comprises two infrared camera modules.
	In a similar endeavor Castañeda teaches wherein the eye tracking cameras comprises two infrared camera modules (See ¶0079, 0087, 0090 and 0092-0093).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Castañeda into Yoon because it allows for various locations and orientations of sensors on the device as described in at least ¶0094, thus providing adaptability to the system in providing various locations of coverage on the device.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (“Yoon”) (U.S. PG Publication No. 2022/0066221) in view of Shin (U.S. PG Publication No. 2018/0054611) and Gamadia et al. (“Gamadia”) (U.S. Patent No. 11,082,606).

In regards to claim 30, Yoon fails to teach the head-mounted device according to claim 25, further comprising a lens actuator coupled to the viewing lens elements, and the viewing lens elements are independently movable by the lens actuator.
	In a similar endeavor Gamadia teaches further comprising a lens actuator coupled to the viewing lens elements, and the viewing lens elements are independently movable by the lens actuator (See col. 4, li. 36-47).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Gamadia into Yoon because it allows for the movement of the lens such that a shift in the optical path from the lens to the sensor may be changed either in the horizontal plane or the picture plane as described in col. 4, li. 36-47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petrov et al. (U.S. Patent No. 11,158,126) as it teaches an HMD system with a plurality of outward-facing image sensors 220 and at least one image sensor 224 that images the user’s eyes, as well as a display 302 and controller that interacts with the various image sensors and display, and similarly Miller et al. (US Patent No. 11,099,643).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483